******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    JOHN PERRY ET AL. v. TOWN OF PUTNAM
                 (AC 37308)
                  Lavine, Beach and Norcott, Js.
    Argued October 22, 2015—officially released February 2, 2016

  (Appeal from Superior Court, judicial district of
 Windham at Putnam, Boland, J. [motion to strike];
              Calmar, J. [judgment].)
  Michael D. O’Connell, with whom, on the brief, was
Erin Arcesi Mutty, for the appellants (plaintiffs).
 Melinda A. Powell, with whom was William H. St.
Onge, for the appellee (defendant).
                         Opinion

   NORCOTT, J. This appeal from the judgment of the
trial court rendered on the granting of a motion to strike
raises the issue of whether the plaintiffs’ complaint
alleged facts sufficient to support a cause of action for
nuisance. We conclude that it did not, and, accordingly,
we affirm the judgment of the trial court.
   The plaintiffs, John Perry and Patricia Perry, claim
on appeal that the act of the defendant, the town of
Putnam, of locating a parking lot on a portion of the
its property immediately adjacent to the plaintiffs’ prop-
erty satisfied the affirmative act requirement of General
Statutes § 52-557n (a) (1) (C).1 The plaintiffs argue that
their allegations of the relative positions of their prop-
erty and the parking lot also satisfied the ‘‘natural ten-
dency to create danger and inflict injury’’ and
‘‘unreasonable or unlawful’’ use elements of a nuisance
cause of action. See Picco v. Voluntown, 295 Conn. 141,
146, 989 A.2d 593 (2010). The plaintiffs also argue that
the ‘‘offensive and nefarious activities’’ that occurred
on the parking lot proximately caused their injuries and
resulted in excessive interference with their full use
and enjoyment of their property. The defendant count-
ers that the behavior to which the plaintiffs referred in
their complaint was not properly attributable to the
defendant, and further argues that the plaintiffs did not
allege facts adequate to support the remaining elements
of a cause of action for nuisance. We agree with the
defendant.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. In their amended
operative complaint, the plaintiffs alleged that they live
in Putnam and that the defendant owns a piece of prop-
erty that borders theirs to the east and north. The plain-
tiffs live on their property. The plaintiffs also alleged
that ‘‘the [defendant] created a nuisance by installing
a parking area and directing people to park in the por-
tion of the [defendant’s] property that is immediately
adjacent to the [plaintiffs’] primary residence on the
[plaintiffs’] property.’’ The plaintiffs elaborated that
‘‘the [defendant] chose to direct people to park in the
specific area of the [defendant’s] property that is imme-
diately adjacent to the [plaintiffs’] primary residence
on the [plaintiffs’] property, as opposed to a different
portion of the [defendant’s] property that does not
impose upon the [plaintiffs’] primary residence, by
erecting parking signage, gravelling the area and putting
down physical parking markers in said area.’’ The plain-
tiffs then recited a litany of annoyances emanating from
the parking lot, ranging from vehicle noise, littering of
automotive parts, assorted criminal activity, loud
music, and ‘‘headlights shining directly into’’ the plain-
tiffs’ home. The plaintiffs concluded that the defen-
dant’s acts denied them full use and enjoyment of their
property, and requested an injunction in their demand
for relief.
   The court granted the defendant’s motion to strike
the plaintiffs’ original complaint in a memorandum of
decision dated February 28, 2014. Thereafter, the plain-
tiffs filed an amended complaint dated March 13, 2014,
the allegations of which are the subject of this appeal.
The court granted the defendant’s motion to strike the
amended complaint in a memorandum of decision dated
June 20, 2014. In this memorandum of decision, the
court concluded that the amended complaint did not
state a claim for nuisance because it failed to allege
facts sufficient to support several of the elements of
that claim. The court reasoned that ‘‘the plaintiffs here
invoke Picco [v. Voluntown, supra, 295 Conn. 141] as
though it holds that a person has successfully pled a
nuisance claim against a municipality under [§ 52-557n
(a) (1) (C)] if he alleges that the town has engaged in
a positive act. Rather, the case holds that the allegation
of a positive act is a necessary additional factor to a
complaint alleging a nuisance, coming on top of the
four which are traditionally recognized as the elements
of that tort. . . . If the defendant is a municipality,
then by statute the ‘four’ becomes ‘five.’ The amended
complaint, and plaintiffs’ argument in favor of its suffi-
ciency, merely assume that the parking lot is a nuisance.
(This assumption depends primarily upon its location
adjacent to their property; by implication, it would not
be a nuisance if the [defendant] had located it else-
where). They completely overlook the requisite allega-
tions which would go to show that a nuisance exists
at all, particularly any factual basis upon which it can be
concluded that the parking lot ‘had a natural tendency to
create danger and inflict injury,’ that the [defendant’s]
use of its land to create a public parking lot adjacent
to its athletic facility was ‘unreasonable or unlawful,’
or that the ‘nuisance’ was the proximate cause of any
injuries they claim to have sustained.’’ After the court
granted the defendant’s motion to strike the amended
complaint, the plaintiffs filed a motion for judgment,
which the court granted on October 22, 2014.
   ‘‘A motion to strike attacks the sufficiency of the
pleadings.’’ McCoy v. New Haven, 92 Conn. App. 558,
561, 886 A.2d 489 (2005); see Practice Book § 10-39.
‘‘Because a motion to strike challenges the legal suffi-
ciency of a pleading, and, consequently, requires no
factual findings by the trial court, our review of the
court’s ruling [on a motion to strike] is plenary.’’ (Inter-
nal quotation marks omitted.) Himmelstein v. Windsor,
304 Conn. 298, 307, 39 A.3d 1065 (2012). ‘‘A motion to
strike attacks the legal sufficiency of the allegations
in a pleading. . . . In reviewing the sufficiency of the
allegations in a complaint, courts are to assume the
truth of the facts pleaded therein, and to determine
whether those facts establish a valid cause of action.
. . . If facts provable in the complaint would support
a cause of action, the motion to strike must be denied.
. . . Thus, we assume the truth of both the specific
factual allegations and any facts fairly provable thereun-
der.’’ (Citation omitted; internal quotation marks omit-
ted.) Id.
   ‘‘This court has stated often that a plaintiff must prove
four elements to succeed in a nuisance cause of action:
(1) the condition complained of had a natural tendency
to create danger and inflict injury [on] person or prop-
erty; (2) the danger created was a continuing one; (3)
the use of the land was unreasonable or unlawful; [and]
(4) the existence of the nuisance was the proximate
cause of the plaintiffs’ injuries and damages. . . . In
addition, when the alleged tortfeasor is a municipality,
our common law requires that the plaintiff also prove
that the defendants, by some positive act, created the
condition constituting the nuisance.’’ (Citation omited;
internal quotation marks omitted.) Picco v. Voluntown,
supra, 295 Conn. 146. Our Supreme Court has held that
§ 52-557n (a) (1) (C), like the common-law cause of
action for nuisance as against municipalities, also has
an affirmative act requirement. ‘‘[T]he plain meaning of
§ 52-557n (a) (1) (C) leads us to conclude that that
provision imposes liability in nuisance on a municipality
only when the municipality positively acts (does some-
thing) to create (cause) the alleged nuisance.’’ (Empha-
sis in original; footnote omitted.) Id.
   In our plenary review of the legal sufficiency of the
plaintiffs’ factual allegations to support a cause of
action for nuisance, we conclude, as did the trial court,
that the complaint fails to allege facts sufficient to sup-
port several of the elements of that tort. First and fore-
most, a parking lot does not have a ‘‘natural tendency
to create danger and inflict injury [on] person or prop-
erty . . . .’’ See id. Our Supreme Court has repeatedly
characterized this element as ‘‘essential’’ to the tort of
nuisance. See, e.g., Ganim v. Smith & Wesson Corp.,
258 Conn. 313, 369, 780 A.2d 98 (2001); Kostyal v. Cass,
163 Conn. 92, 99, 302 A.2d 121 (1972); Wood v. Wilton,
156 Conn. 304, 310, 240 A.2d 904 (1968). Connecticut
cases have never deemed a parking lot to have a natural
tendency to create danger and to inflict injury. Condi-
tions deemed to have such a tendency include a diving
board positioned over very shallow, murky water, with-
out signage to indicate the danger; Hoffman v. Bristol,
113 Conn. 386, 387, 155 A. 499 (1931); a public town
dump, in which unattended fires frequently burned, and
which the town fire marshal had considered a hazard
for some time, adjacent to marshland that abutted a
row of buildings; Marchitto v. West Haven, 150 Conn.
432, 437–38, 190 A.2d 597 (1963); and landfills that
leaked contaminants into the plaintiffs’ water supplies;
Filisko v. Bridgeport Hydraulic Co., 176 Conn. 33, 36–
37, 404 A.2d 889 (1978); Dingwell v. Litchfield, 4 Conn.
App. 621, 625, 496 A.2d 213 (1985). The parking lot in
this case lacks the dangerous qualities of the conditions
complained of in the cited cases. Unpleasant as the
activities that the plaintiffs describe must be to endure,
such activities do not imbue the parking lot with a
natural tendency to create danger and to inflict injury.
   Secondly, the defendant’s use, as alleged, of the land
as a parking lot was not ‘‘unreasonable or unlawful.’’
Picco v. Voluntown, supra, 295 Conn. 146. Quoting § 826
of the 4 Restatement of Torts, our Supreme Court deter-
mined that ‘‘[a]n intentional invasion of another’s inter-
est in the use and enjoyment of land is unreasonable
. . . unless the utility of the actor’s conduct outweighs
the gravity of the harm.’’ Cyr v. Brookfield, 153 Conn.
261, 265–66, 216 A.2d 198 (1965). Building a public park-
ing lot on town land in the vicinity of athletic facilities is
not an unreasonable use of the land, nor is it unlawful.2
Building a public parking lot is a quintessential munici-
pal function, and, unlike the landfills in the cases cited
previously, to be functional, a parking lot must be in
proximity to the facilities it is intended to serve, and it
is common knowledge that parking lots regularly abut
residential areas. We decline to hold, using the law
of nuisance, that the plaintiffs’ allegations about the
precise placement of a parking lot on the defendant’s
property could support a finding that that placement
was unreasonable.
   Finally, the plaintiffs’ allegations cannot support a
finding that the defendant affirmatively acted to create
the nuisance that caused the plaintiffs’ alleged injuries.
‘‘[T]he plain meaning of § 52-557n (a) (1) (C) leads us
to conclude that that provision imposes liability in nui-
sance on a municipality only when the municipality
positively acts (does something) to create (cause) the
alleged nuisance.’’ (Emphasis in original; footnote omit-
ted.) Picco v. Voluntown, supra, 295 Conn. 149–50. Here,
the plaintiffs argue that the defendant’s decision to
locate, construct, and encourage parking in the parking
lot in the precise location on the property bordering
their property constituted the affirmative act required
to plead nuisance against a municipality under § 52-
557n (a) (1) (C).
   The alleged affirmative acts on the part of the defen-
dant that the plaintiffs describe, however, are not the
acts that ‘‘created or participated in the creation of the
alleged nuisance. See General Statutes § 52-557n (a) (1)
(C). Rather, the acts giving rise to the annoyances of
which the plaintiffs complain are those of third parties.
Tellingly, in their complaint, the plaintiffs allege a series
of ‘‘activities [that] now regularly occur’’ in the parking
lot, none of which is attributable to the defendant.
Among the activities the plaintiffs describe are ‘‘[o]ver-
night parking of trucks . . . with motors running while
vehicle operators sleep in the cabs,’’ ‘‘[i]nappropriate
sexual activity in parked motor vehicles,’’ ‘‘[u]nderage
drinking,’’ ‘‘[i]llegal drug sales,’’ ‘‘[o]vernight gatherings
of vehicles and people playing loud music and engaging
in boisterous behavior,’’ and ‘‘[d]angerous driving
. . . .’’ These activities, not the defendant’s construc-
tion or location of the parking lot, are the cause of the
plaintiffs’ woes. Such unpleasant and disruptive behav-
ior by third parties is the proper bailiwick of police
regulation and control, not of the law of nuisance. The
affirmative act requirement of § 52-557n (a) (1) (C), as
articulated in Picco v. Voluntown, supra, 295 Conn.
149–50, accordingly, is not met on these facts; the defen-
dant’s innocent act of siting and constructing a parking
lot did not ‘‘[create] or [participate] in the creation
of a nuisance . . . .’’ General Statutes § 52-557n (a)
(1) (C).
  Accordingly, the facts as pleaded in the plaintiffs’
complaint do not suffice to state a claim sounding in
nuisance under § 52-557n (a) (1) (C). We therefore con-
clude that the trial court properly granted the defen-
dant’s motion to strike and rendered judgment thereon.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 52-557n (a) (1) (C) provides in relevant part: ‘‘Except
as otherwise provide by law, a political subdivision of the state shall be
liable for damages to a person or property caused by . . . acts of the
political subdivision which constitute the creation or participation in the
creation of a nuisance . . . .’’
   2
     Nor does the existence of the defendant’s zoning regulation, which the
plaintiffs cite in both their complaint and their appellate brief, requiring
parking lots within or adjacent to residential districts to ‘‘be effectively
screened on all sides,’’ require the opposite conclusion. The plaintiffs argue
that the existence of this regulation suggests that the defendant was aware
that parking lots can have negative impacts on residential areas. Although
this proposition is almost certainly true to some extent, it does not imbue
parking lots with the natural tendency to create danger and to inflict injury,
nor does it suggest that locating a parking lot adjacent to a residential
area is unreasonable or unlawful. Indeed, the zoning regulation appears to
contemplate precisely that arrangement.